     Case 2:18-bk-21885-BB          Doc 67 Filed 07/03/19 Entered 07/03/19 12:34:50                  Desc
                                     Main Document     Page 1 of 2


 1   Daniel Weintraub - Bar #132111
     James R. Selth - Bar #123420
 2   WEINTRAUB & SELTH, APC                                               FILED & ENTERED
 3   11766 Wilshire Boulevard, Suite 1170
     Los Angeles, CA 90025
 4                                                                               JUL 03 2019
     Telephone: (310) 207-1494
 5   Facsimile: (310) 442-0660                                              CLERK U.S. BANKRUPTCY COURT

 6   Email: jim@wsrlaw.net                                                  Central District of California
                                                                            BY wesley DEPUTY CLERK


 7   Former Attorneys for Debtor, ANDREW STEPHEN HENNIGAN
 8
 9                             UNITED STATES BANKRUPTCY COURT
10              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
11
12   In re:                                           Case No. 2:18-bk-21885-BB
13   ANDREW STEPHEN HENNIGAN,                         Chapter 11
14             Debtor and Debtor in Possession.       ORDER GRANTING MOTION FOR
                                                      ORDER AUTHORIZING WITHDRAWAL
15                                                    OF WEINTRAUB & SELTH, APC AS
                                                      COUNSEL FOR DEBTOR
16
                                                      Hearing:
17
                                                      Date:        July 3, 2019
18                                                    Time:        10:00 a.m.
                                                      Location:    Courtroom 1539
19                                                                 255 E. Temple St.
20                                                                 Los Angeles, CA 90012

21
22
23
24             On July 3, 2019 at 10:00 a.m., the Motion for Order Authorizing Withdrawal of
25   Weintraub & Selth, APC as General Bankruptcy Counsel [Docket No. 63] (the “Motion”), filed
26   by Weintraub & Selth, APC, came on for hearing before the Honorable Sheri Bluebond, United
27   States Bankruptcy Judge presiding. Appearances were waived pursuant to the Court’s tentative
28   ruling.
                                                     1
     Case 2:18-bk-21885-BB         Doc 67 Filed 07/03/19 Entered 07/03/19 12:34:50             Desc
                                    Main Document     Page 2 of 2


 1          Based on the matters set forth in the Motion, and having considered all pleadings and
 2   evidence in support of the Motion, the lack of any opposition to the Motion, and for good and
 3   sufficient cause appearing therefor,
 4          IT IS HEREBY ORDERED:
 5          1.      The Motion is GRANTED;
 6          2.      Weintraub & Selth, APC is authorized to WITHDRAW as counsel for Debtor,
 7                  Andrew Stephen Hennigan.
 8
 9                                                ###
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: July 3, 2019

26
27
28
                                                    2
